Reid, J.
(dissenting). I do not concur in the opinion written by my Brother Mr. Justice Boyles.
While it is true Mr. Vinkemulder and Mr. Eicholtz testified that Mrs. Ulrich the defendant was told September 6,1946, that her house was infested with termites, yet such statements were denied by defendant and her daughter, Mrs. Davidson. It is very clearly apparent defendant did not understand that the house was so infested, which conclusion is at least somewhat supported by the fact that she did nothing whatever to exterminate the termites. Defendant testified:
“If I had known of any termites in the house I would have had it fixed.”
Termites were not actually discovered until May, 1948, nearly 2 years later, and after the sale to plaintiffs and after plaintiffs had moved into the premises. ' If Mrs. Ulrich is correct in her testimony, she was not told there were termites, September 6, 1946. In any event, there were no termites discovered by her or her family for 14 months thereafter while she (defendant) was still inhabiting the house with her daughter and son-in-law, none of whom discovered infestation by termites while there during the 14 *231months. The plaintiffs themselves, who seemed to have entered into possession some time in November, 1947, did not discover there were termites in the property until May of 1948.
Plaintiffs do not claim defendant directly represented to them there were no termites. Defendant’s agent McMullen told plaintiffs that termites had. not been seen by him. There is no testimony that Mrs. Ulrich told her agent McMullen to tell plaintiffs there were no termites in the house. McMullen testified that defendant Mrs. Ulrich did not tell him that there were no termites nor direct him to say to plaintiffs there were no termites in the house.
The Massachusetts court cites the rule of nonliability for bare nondisclosure with many authorities in support thereof in Swinton v. Whitinsville Savings Bank, 311 Mass 677 (42 NE2d 808, 809, 141 ALR 965).
Mrs. Ulrich, the defendant, evidently believed there were in fact no termites present and her failure to tell plaintiffs there were termites in the house (if such was the case) is no breach of her warranty in the deed nor of her duty while she was acting in pursuance of her honest belief. In making the sale to plaintiffs, defendant made no misrepresentation. The parties were dealing at arms’ length and the doctrine of caveat emptor is applicable. Plaintiffs were not prevented from inspecting the premises for themselves. The conclusion of the trial court is not against the clear preponderance of the evidence.
The judgment for defendant should be affirmed. Costs to defendant.